DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment of 12 October 2020 has been entered.  
1c.	The replacement drawings filed on 12 October 2020 are acceptable. 

Claim Status:

1c.	Claims 31-50 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statements filed on 08/07/2020 and 10/18/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references and references in parent application 15/987,942 have been considered as to the merits. 

Specification: 
The disclosure is objected to because of the following informalities: 
3a.	The status of the parent non-provisional Application 15/987,942, must be corrected, by inserting U.S. Patent Number 10,787,509 after the filing date of said application.
3b.   The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Sequence Compliance/Specification:
3c.	On 07 August 2020, Applicant submitted a computer readable form of the sequence listing.  However, the application does not contain a separate statement paragraph on the first page of the specification that incorporates by reference the material in the file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes (see MPEP §608.05(I), §2422.03(I), and §2422.03(a)).  Please also see the Sequence Requirements herein below (particularly, item 1(a)).
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4a. 	Claims 31 and 32 recite specific Fc domain residues to be mutated. However, it is unclear which Fc domain the recited amino acids belong to. Are the recited amino acids from human Fc domain or from another species? Are these amino acids from IgG1, IgG2, IgG3 or IgG4? Finally, the mutations would vary according to sequence and species. Appropriate correction is required.
Claims 33-50 are also rejected under 35 U.S.C. 112, [b], in so far as they depend from claim 31 for the limitations set forth above.
Claim Rejections - 35 USC § 112; [a]: Written Description and Scope of enablement:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5a.	Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claim 31 encompasses a nucleic acid encoding an IL-5 binding protein or a fragment thereof, comprising a heavy chain variable region having 97% identity with SEQ ID NO: 3. Thus, the claims 31-42 encompass a nucleic acid encoding an IL-15 binding protein that comprises only a heavy chain and a heavy chain with 97% identity to SEQ ID NO: 3. Claims 33, 34, 36, 38, 40, 41, 43, 45, 46, 48-50, encompass a nucleic encoding “an” amino acid sequence of SEQ ID NO: 1-4; “a” CDR amino acid sequence of SEQ ID NOs: 5-10; and wherein the nucleic acid comprises “a” sequence of SEQ ID NO:15-18. Claims 44, 47, encompass wherein the IL-5 binding protein comprises a light chain variable region comprising at least 85% sequence identity with SEQ ID NO: 4 or 2.  
The specification teaches an antibody designated as 28Y042-7F11-1, wherein said antibody comprises the full heavy chain of SEQ ID NO:1, (encoded by the nucleic acid of SEQ ID NO:17); and the full light chain of SEQ ID NO:2, (encoded by the nucleic acid of SEQ ID NO:18); the variable heavy chain of SEQ ID NO:3, (encoded by the nucleic acid of SEQ ID NO:15); and the variable light chain of SEQ ID NO:4, (encoded by the nucleic acid of SEQ ID NO:16); (see page 41, lined 5-27). The specification teaches that 28Y042-7F11-1 binds to IL-5 and inhibits IL-5 mediated eosinophil count in vitro and in vivo, (see figures 3, 2 and 5 and page 82).   
 However, the specification does not teach any methods or working examples that generate a nucleic acid that encodes a heavy chain variable region alone that binds IL-5 or a heavy chain with 97% identity to SEQ ID NO: 3; the fragments recited in claims 33, 34, 36, 38, 40, 41, 43, 45, 46, 48-50; or a nucleic acid that encodes a light chain that shares 85% identity to SEQ ID NO: 2 or 4. Thus, the claims encompass a genus of nucleic acids encoding (i) a genus of antibodies that comprise only a variable heavy chain sequence and (ii) a genus of IL-5 binding protein variants.
First, the instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of variant sequences of SEQ ID NOs: 1-10 and 15-18 and the function of binding to IL-5. In other words, the specification does not teach the structure which results in an amino acid sequence or nucleic acid sequence with the claimed required characteristics. The description of the full-length sequences of SEQ ID NOs: 1-10 and 15-18 is not adequate written description of an entire genus of binding domain variants with (i) a heavy chain having 97% identity to SEQ ID NO: 3; (ii) fragments recited in claims 33, 34, 36, 38, 40, 41, 43, 45, 46, 48-50; and (iii) a light chain having 85% identity to SEQ ID NO: 2 or 4.  The art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250;; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  Rabia, et al. (2018, Biochemical Engineering Journal 137:365-374) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 

Furthermore, regarding a nucleic acid encoding an IL-5 binding protein that comprises only heavy or light chain CDR sequences, it is also well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Zhang et al. (mAbs 7(1): 42-52, 2015; page 45, column 2)). Zhang et al. also indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (page 46, column 1). It is noted that numerous other publications also acknowledge that conservative substitutions would in fact change the binding ability of antibodies, if not substantially reduce the affinity (see Vasudevan et al., Blood Cell Mol Dis 32: 176-181, 2004;; Brummell et al, Biochemistry 32: 1180-1187, 1993;; Kobayashi et al., Protein Engineering 12: 879-844, 1999;; Burks et al., PNAS 94: 412-417, 1997; Brorson et al. J Immunol 163: 6694-6701, 1999;; Colman, Res Immunol 145: 33-36, 1994). 
Thus, the combination of evidentiary publications underscores a lack of structure-function correlation in antibody molecules and that it would be highly unpredictable that a nucleic acid encoding IL-5 binding protein variants or an IL-5 binding protein with only a heavy chain variable domain, would maintain the required conformation and have the requisite antigen binding function.
Regarding a representative number of species, the instant specification fails to describe a representative number of “functional variants” to provide adequate written description of the claimed genus as per MPEP § 2163.  The specification provides a description of one species, (28Y042-7F11-1), within the recited genus of variants of the encoded antibodies. Thus, only 28Y042-7F11-1 is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). Similarly, in Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021), the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.  In the instant case, there is also no evidence of a structure-function correlation for antibodies, and thus the claims are properly rejected for lack of adequate written description. 
Therefore, a composition comprising a nucleic acid encoding an 28Y042-7F11-1 binding protein, wherein said binding protein comprises the heavy chain amino acid sequence of SEQ ID NO:1 or 3 (HCDR1-3 5-7), and the light chain sequence amino acid sequence of SEQ ID NO:2 or 4, (LCDR1-3 8-10); or wherein the nucleic acid comprises the nucleotide sequences of SEQ ID NO:15 and 16 or the sequences of SEQ ID NO: 17 and 18, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, [a]: Scope:

5b.	Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for a composition comprising (A) a nucleic acid encoding an IL-5 binding protein, wherein the anti-IL-5 binding protein comprises the heavy chain of SEQ ID NO:1 or 3, (HCDR1-3 5-7), and the light chain sequence of SEQ ID NO:2 or 4, (LCDR1-3 8-10);; or (B) a nucleic acid comprising the sequences of SEQ ID NO:15 and 16; or the sequences of SEQ ID NO: 17 and 18; does not reasonably provide enablement for a nucleic acid encoding only a heavy chain, (claim 31); a heavy chain having 97% identity to SEQ ID NO: 3; a light chain that shares 85% identity to SEQ ID NO:2 or 4; or a nucleic encoding an amino acid sequence of SEQ ID NO: 1-4 or “a” CDR amino acid sequence of SEQ ID NOs: 5-10; or a nucleic acid comprising “a” sequence of SEQ ID NO:15-18. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The instant claim 31 encompasses a nucleic acid encoding an IL-15 binding protein or a fragment thereof, comprising a heavy chain variable region having 97% identity with SEQ ID NO: 3. Thus, the claims encompass a nucleic acid encoding an IL-15 binding protein that comprises only a heavy chain and a heavy chain with 97% identity to SEQ ID NO: 3. Claims 33, 34, 36, 38, 40, 41, 43, 45, 46, 48-50, encompass a nucleic encoding “an” amino acid sequence of SEQ ID NO: 1-4; “a” CDR amino acid sequence of SEQ ID NOs: 5-10; and wherein the nucleic acid comprises “a” sequence of SEQ ID NO:15-18. Claims 44, 47, encompass wherein the IL-5 binding protein comprises a light chain variable region comprising at least 85% sequence identity with SEQ ID NO: 4 or 2.  
Thus, the claims encompass a genus of nucleic acids encoding (i) a genus of antibodies that comprise only heavy chain variable region sequence and (ii) a genus of IL-5 binding protein variants.
The specification teaches an antibody designated as 28Y042-7F11-1, wherein said antibody comprises the full heavy chain of SEQ ID NO:1, (encoded by the nucleic acid of SEQ ID NO:17); and the full light chain of SEQ ID NO:2, (encoded by the nucleic acid of SEQ ID NO:18); the variable heavy chain of SEQ ID NO:3, (encoded by the nucleic acid of SEQ ID NO:15); and the variable light chain of SEQ ID NO:4, (encoded by the nucleic acid of SEQ ID NO:16); (see page 41, lined 5-27). The specification teaches that 28Y042-7F11-1 binds to IL-5 and inhibits IL-5 mediated eosinophil count in vitro and in vivo, (see figures 3, 2 and 5 and page 82).   
 However, the specification does not teach any methods or working examples that generate a nucleic acid that encodes an IL-5 binding protein comprising a heavy chain variable region alone that binds IL-5;  a heavy chain having 97% identity to SEQ ID NO: 3 or the fragments recited in claims 33, 34, 36, 38, 40, 41, 43, 45, 46, 48-50; or a nucleic acid that encodes a light chain the shares 85% identity to SEQ ID NO: 2 or 4.  
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection, 2009, Vol. 22, No. 3, pages 159-168, see abstract). Lloyd et al found that on average, about 120 different antibodies in a library that comprise a wide variety of combinations of heavy and light-chain variable genes with function modifying properties can bind to a given antigen, (see page 168). Furthermore, the authors demonstrate that the CDR regions, particularly VH-CDR1, VH-CDR2 and VL-CDR2 contain a great number of mutations by 2–3-fold relative to the framework regions (see page 166, column 1 and figure 4B).  Likewise, Goel et al. (The Journal of Immunology, 2004, 173(12):7358-7367), made three antibodies that bind to the same 12-mer but have very different CDR1-3 sequences, (see abstract and figures 2 and 3). Edwards et al, (Journal of Molecular Biology, 2003, Vol. 334, pages 103-118; cited on the IDS of 04/01/2021) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, (BLyS) including 1098 unique VH and 705 VL sequences, and that there were high diversity in the HCDR3 region, (see page 106, table 4). 
Regarding claims directed to a nucleic acid that encodes an IL-5 binding protein that comprises a heavy chain with 97% identity to SEQ ID NO: 3; the fragments recited in claims 33, 34, 36, 38, 40, 41, 43, 45, 46, 48-50; or a nucleic acid that encodes a light chain that shares 85% identity to SEQ ID NO: 2 or 4, the specification does not teach any analogs, variants, substitutions, insertions, or deletions of the original amino acid sequences and nucleic acid sequences recited in the instant claims, other than the full-length sequences of SEQ ID NOs: 1-10 and 15-18. The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity and can tolerate only relatively conservative substitutions or no substitutions. However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the VH and VL sequences and the CDR sequences (and nucleic acids encoding such) which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph). Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract). There is little guidance in the specification indicating which amino acids are considered essential for the VH and VL sequences and the CDRs of the instant claims. 
Additionally, it is not well established in the art that all variable domains are amenable to modifications much less even conservative. Numerous publications acknowledge that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. Zhang et al. indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (mAbs 7(1): 42-52, 2005; page 46, column 1). Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, ¶2 to p. 1184, Col. 1, ¶1). Brummell demonstrate that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999)) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained “a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding” (Table 1). However, Kobayashi et al. note “replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv” (p. 883, Col. 2, ¶3). Burks et al. (PNAS 94:412-417 (1997)) disclose scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. One hundred fourteen mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that “not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, ¶4- p. 416, ¶1). Vasudevan et al. (Blood Cells Mol Diseases 32: 176-181, 2004) indicate that the single amino acid substitution at position 108 in the H3 loop of monoclonal antibody AP7.4 alters the shape of the loop and changes the binding specificity from integrin αIIbβ3 to integrin αvβ3 (page 177, column 1; Table 1; page 180 through page 181, column 1). Brorson et al. (J. Immunol. 163:6694-6701 (1999)) teach that single amino acid substitutions to the CDRs of IgM Abs for the bacterial protein, levan, are ablated. Colman (Research in Immunol. 145:33-36 (1994)) teaches that single amino acid changes within the interface of an antibody-antigen complex are important and that inasmuch as the interaction can tolerate amino acid sequence substitutions, “a very conservative substitution may abolish binding” while “in another, a non-conservative substitution may have very little effect on the binding” (p. 35, Col. 1, ¶1). Furthermore, the relevant art teaches that while CDR3 is important for antigen-binding, the conformations of other CDRs as well as framework residues also influence binding. Vajdos et al. (J Mol Biol. 320: 415-428, 2002) teach that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column). Holm et al. (Mol Immunology 44: 1075-1084, 2007) describe the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract). Chen et al. (J Mol Biol. 293: 865-881, 1999) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). Wu et al. (J Mol Biol. 294: 151-162, 1999) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col) but certain residues have been identified as important for maintaining conformation. Sela-Culang et al. (Front Immunol 4: 302, 2013) also teach that it is now well-established that some framework residues may play an important role in antigen binding (page 7, column 1, last full paragraph through entirety of column 2).
The amount of experimentation required to generate an IL-5 binding protein that comprises a heavy chain with 97% identity to SEQ ID NO: 3; the fragments recited in claims 33, 34, 36, 38, 40, 41, 43, 45, 46, 48-50; or a nucleic acid that encodes a light chain that shares 85% identity to SEQ ID NO: 2 or 4 would not have been routine, much less could one of ordinary skill in the art predict that any one or combination of all the variants encompassed by the instant claims would result in the encoded protein having IL-5 antigen binding activity. Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of variants of SEQ ID NOs: 1-10 and 15-18 of the encompassed claims.

With respect to claims 31-42 which require only heavy CDR sequences, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  Thus, the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   While there are some publications, which acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding.  Casset et al (Biochemical and Biophysical Research Communications, 307:198-205, 2003), constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising less than all six CDRs of a parental antibody would retain the antigen-binding function of the parental antibody.  The minimal structure which the skilled artisan would consider predictive of the claimed binding molecule must include both the light and heavy chains and all six CDRs, three from heavy chain, and three from the light chain, for framework sequences which maintain their correct spatial orientation.  One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise both the heavy chain variable region and the light chain variable region or all six CDRs, to an antibody that comprises only one heavy chain variable region (with 3 CDRs), would be as effective as an antibody that comprises all of six CDRs.   
Therefore, the specification is only enabling for a nucleic acid encoding an IL-5 binding protein, wherein the anti-IL-5 comprises the heavy chain amino acid sequence of SEQ ID NO:1 or 3 (HCDR1-3 5-7), and the light chain sequence amino acid sequence of SEQ ID NO:2 or 4, (LCDR1-3 8-10); or wherein the nucleic acid comprises the nucleotide sequences of SEQ ID NO:15 and 16; or the sequences of SEQ ID NO: 17 and 18.


Conclusion:
6.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        13 December 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647